Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of claims
Claims 1, 4-5, 7-14, and 16-27 are currently pending. Claims 19-23 and 27 are withdrawn. Claims 1, 4-5, 7-14, 16-18, 24-26 are under examination. 
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims (see below).
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 4-5, 7, 9-14, 16-18, and 24-26 are rejected under 35 U.S.C. 103(a) as being unpatentable over Arimori et al., Patent No. 6387672 B1, published 05/14/2002 (IDS submitted Gray et al., “Boronate derivatives of bioactive amines: potential neutral receptors for anionic oligosaccharides,” published 02/28/2003 (IDS submitted 04/04/2016).  
Regarding claims 1 and 17, Arimori et al. teaches a modular fluorescence sensor to measure concentrations of D-glucose (see abstract; Fig. 2; and col. 4, lines 45-50). Arimori et al. teaches formula (I) except for X, wherein X represents NR2:

    PNG
    media_image1.png
    144
    341
    media_image1.png
    Greyscale
 (see col. 6, lines 50-55; and Fig. 1).
It is noted that the amine groups of claim 1 can be tertiary amines, as recited in claim 9. Arimori et al. teaches individual functional elements of the sensor may be easily replaced to accommodate a broad range of analytes and aliphatic spacer and the length of carbon bridges are to provide selective binding of sensor to glucose (abstract; and col. 6, lines 18-25). Arimori et al. teaches an anchor group (An) is for attaching the sensor to solid substrates (abstract; col. 3, lines 5-10; and col. 6, lines 5-8). Arimori et al. teaches the anchor group is amino, preferably primary amine, the solid substrate should contain carboxylic acid group (col. 7, lines 40-45) and the solid substrate is gelatin or polymer gel (col. 8, lines 7-10), which reads on a glucose sensor comprising a membrane and a glucose receptor. Arimori et al. teaches the binding groups are separated by the aliphatic spacer and length the carbon backbone of the spacer is selected to match the size of the analyte, for example, the distance between binding groups is comparable with the size of glucose (col. 5, left col., lines 53-60). The figure above depicts the aliphatic spacer has (CH2)6 …i.e., (CH2)4 and (CH2-CH2)1, which reads on n+m is 5. It is noted that homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by –CH2 groups) are generally of 
Arimori et al. does not teach X wherein X represents NR2. 
Gray et al. teaches oligosaccharide binding receptor and aliphatic linker (Figure 1, and Table 1), which is similar to Arimori’s sensor. Gray et al. specifically teaches amino-boronates are used for enhanced affinities for certain oligosaccharides (abstract).  Gray et al. teaches the structure of the receptors are di-boronate compound connected by an amine aliphatic spacer (Table 1). Table 1 further depicts various amine aliphatic and aliphatic spacers (see Table 1). In addition, the emphasized amine aliphatic spacer (see below) produces a high yield (also see (col. 3310, right col., para. 1). 

    PNG
    media_image2.png
    897
    904
    media_image2.png
    Greyscale


It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the aliphatic spacer of the glucose fluorescence sensor as taught by Arimori et al. with an amine as taught by Gray et al. because Arimori et al. and Gray et al. teach that the spacer between aminoboronic acids can easily be replaced or modified to accommodate a broad range of saccharides. 
One of ordinary still in the art would have been motivated to have modified the aliphatic spacer between the aminoboronic acids as taught by Arimori et al. with an amine as taught by Gray et al. because Gray et al. teaches utilizing the incorporation of aminoboronic acids by functionalizing multiple amines to produce a single saccharide receptor at a higher yield. In particular, Gray et al. recognizes that the aliphatic spacer of the aminoboronic acids is replaceable by amino aliphatic groups for amplifying small selectivity differences among monosaccharides. One of ordinary skill in the art would have reasonably expected success in using the amino aliphatic spacer for glucose fluorescence sensor because it was well understood by Gray et al. to use the amino aliphatic spacer to attach aminoboronic acids.
With regard to claim 4, Arimori et al. in the aliphatic spacer has (CH2)6 …i.e., (CH2)4 and (CH2-CH2)1, which reads on n+m is 5 (see col. 6, lines 50-55; and Fig. 1).
2 groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  
With regard to claim 9, Arimori et al. teaches that fluorescence sensor is attached to an anchor (An) (abstract; and col. 7, lines 20-25). Arimori et al. teaches carbon bridges are selected to provide a secure attachment of the sensor to the solid support (col. 6, lines 5-8). 
With regard to claim 10, Arimori et al. teaches bio-resorbable polymer, for example, gelatin and starch (col. 8, lines 4-8). Arimori et al. teaches aqueous solution (Fig. 1, caption). 
With regard to claim 11, Arimori et al. teaches fluorescent spectrum of D-glucose (Fig. 2; col. 4, lines 45-50). Fig. 1 depicts pyrene attachment. 
With regard to claims 12-14, Arimori et al. teaches Fl is a fluorophore and R4 is solid support (abstract and col. 2, lines 60-68 and Fig. 1). Arimori et al. teaches L2 is methylene or ethylene (Fig. 1).
With regard to claim 16, Arimori et al. teaches bio-resorbable polymer, for example, gelatin and starch (col. 8, lines 4-8). 
With regard to claim 18, Arimori et al. teaches solid support contains amino group (col. 7, lines 40-50). 
With regard to claim 24, it is noted that homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by –CH2 groups) are generally of sufficiently 
With regard to claim 25, Arimori et al. teaches L1 and L2 are C1-6 alkylene groups (Fig. 1). 
With regard to claim 26, Arimori et al. teaches L2 is a group of –(CH2)1-2Ph-(CH2)0-2, wherein Ph is phenylene; L1 is methylene or ethylene (Fig. 1). 

Response to Arguments
Applicant's arguments filed 09/22/2020 have been fully considered but they are not persuasive. 
Applicant argues bottom of pg. 8 to pg. 9 that claims 1 and 17 require a 6-atom spacer (i.e., - (CHR1)n-X-(CHR1)m-; n+m=5) between two amino groups, the spacer also having an amino group (X = NR2). The effect of this 6-atom spacer (i.e., - (CHR1)n-X-(CHR1)m-; n+m=5) is to provide an improved binding site, as is explained at page 2, lines 7 and 8 of the description and demonstrated in the Examples. Having a binding site which is selective for glucose is advantageous for a glucose sensor molecule as it reduces the likelihood that a species other than glucose will occupy the binding site when the molecule is exposed of a glucose sample. Applicant does acknowledge on page 8 that Arimori (primary reference) teaches the use of a spacer that is a straight chain 6-carbon atom aliphatic spacer for glucose binding. Applicant further argues on top of pg. 10 that nothing in Arimori teaches or even suggests any experimental procedure or guidance on how to incorporate a 6-atom spacer (i.e., - (CHR1)n-X-(CHR1)m-; n+m=5) between two amino groups of Arimori’s compounds. 
that the spacer of the glucose sensor to have 6-carbon aliphatic atoms in length, as acknowledged by Applicant. Arimori does teach the presence of amino groups as a mechanism to connect a spacer between phenylboronic groups. In other words, nitrogen atom is well known to connect phenyl-boronic groups for capturing glucose molecules. In particular, as stated above, Arimori teaches the binding groups are separated by the aliphatic spacer (Sp) in the presence of amino atoms. The length of the carbon backbone of the spacer is selected to match the size of the analyte, wherein the analyte is glucose (see above or col. 5, lines 52-65). Therefore Arimori teaches a blueprint on how a spacer is used to provide support for the binding groups (i.e., phenylboronic groups) to bind to glucose. 
Applicant argues that the Examples demonstrated an improvement in binding site for the 6-atom spacer (i.e., - (CHR1)n-X-(CHR1)m-; n+m=5), but the Examples, particularly Example 2 and Table 1, only show results of spacers wherein X is not NR2, which are not directed to the claimed invention. 
Applicant argues on pg. 8 that Arimori and Gray alone or in combination fail to teach or suggest the claimed glucose sensor comprising a membrane. The argument is not found persuasive because as indicated in the Office Action dated 06/25/2020 Arimori et al. teaches the anchor group on the glucose sensor structure (i.e., An of the structure) is for attaching to the solid substrate and the solid substrate can be a particle that is made of gelatin or polymer gel (col. 8, lines 5-10), which would read on the claimed membrane. It is noted that the recited membrane does not have to be directly connected to the glucose sensor as the formula does not encompass a particular site for the membrane. 

The arguments are not found persuasive for the following reasons. It is noted that the claims are directed to a product. In other words, the intended use does not structurally change the product. In particular, Arimori’s structure of the glucose sensor has provided a blueprint of a sensor that binds to glucose with an aliphatic spacer. Arimori further teaches that amino atoms are known as mechanism to bind phenyl-boronate groups. Arimori teaches that the spacer is a linker to support the two phenyl-boronate groups for glucose binding. Likewise, Gray teaches that phenyl-boronate groups are linked by either aliphatic carbon spacer or the aliphatic spacer with an amino group are with an amino produces a higher yield than traditional aliphatic spacer in a product consisting of two phenyl-boronate groups. It is noted that 4e is a structure related to having three phenyl-boronate groups, which is structurally different.
It is noted that, (CHR1)n-X-(CHR1)m-; n+m=5, is not only directed to a 6-atom spacer because claim 1 also recites R1 is the same or different and represents C1-4 alkyl or C3-7 cycloalkyl. However, as stated above, Arimori teaches the blueprint on the length of the spacer for linking two phenyl-boronic groups in binding glucoses. Importantly, Gray does teach that linking two phenyl-boronic groups to an aliphatic spacer with an amino group produces a product that is comparable or higher yield than carbon aliphatic spacer. Therefore, the person of ordinary skill in the art would recognize that the aliphatic spacer with an amino group is reliable in linking a product of two phenyl-boronic groups because the product yield is comparable or higher than a carbon aliphatic linker (see Table 1: 3a, 3b, and 3d).  
It is noted that the claim is directed to a product and homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by –CH2 groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties. In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977).  In particular, Arimori et al. teaches the spacer is used to match the size of glucose analyte.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 4-5, 7, 9-14, 16-18, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-28 of U.S. Patent No. 6387672B1 (IDS submitted 04/04/2016) in view of Gray et al., “Boronate derivatives of bioactive amines: potential neutral receptors for anionic oligosaccharides,” published 02/28/2003 and Arimori et al., Patent No. 6387672 B1, published 05/14/2002.


    PNG
    media_image3.png
    522
    488
    media_image3.png
    Greyscale

Claim 3 recites Bd1 is R1-B(OH)2 and Bd2 is R2-B(OH)2 and R1 and R2 are aromatic functional groups. Claim 21 recites boronate and fluorophore. 
Patent No’672 differs from the instant claim because the patent does not recite membrane and formula I having X represents NR2. Arimori et al. and Gray et al. references have been discussed in the above rejection. One of ordinary still in the art would have been motivated to replace the aliphatic spacer as recited by Patent No’672 with the amino aliphatic spacer as taught by Gray et al. because Gray et al. teaches utilizing the incorporation of aminoboronic acids by functionalizing multiple amines to produce a single saccharide receptor at a higher yield (Table 1). It would have been obvious to have coated the solid substrate with a gelatin membrane of Arimori et al. because Arimori et al. teaches functionalized surface to anchor the sensor to the solid substrate (see col. 7, line 35 – col. 8, line 10). One of ordinary skill in the art would have reasonably expected success in using the amino aliphatic spacer for glucose fluorescence sensor because it was well understood by Gray et al. to use the amino aliphatic spacer to attach aminoboronic acids.
s 1, 4-5, 7, 9-14, 16-18, and 24-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 6664407B2 in view of Gray et al., “Boronate derivatives of bioactive amines: potential neutral receptors for anionic oligosaccharides,” published 02/28/2003 and Arimori et al., Patent No. 6387672 B1, published 05/14/2002. 
Patent No. 6664407B2 (‘407) recites:

    PNG
    media_image4.png
    178
    484
    media_image4.png
    Greyscale

	Patent further recites:

    PNG
    media_image5.png
    377
    493
    media_image5.png
    Greyscale

Patent No’407 differs from the instant claim because the patent does not recite membrane and formula I having X represents NR2. 
Arimori et al. and Gray et al. references have been discussed in the above rejection. One of ordinary still in the art would have been motivated to have replaced the akyl spacer as recited .
Claims 1, 4-5, 7, 9-11 and 24 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-22 of U.S. Patent No. 7358094 B2 (IDS submitted 04/04/2016) in view of Gray et al., “Boronate derivatives of bioactive amines: potential neutral receptors for anionic oligosaccharides,” published 02/28/2003 and Arimori et al., Patent No. 6387672 B1, published 05/14/2002. 
Patent No. 7358094B2 (‘094) recites:

    PNG
    media_image6.png
    556
    375
    media_image6.png
    Greyscale

Claim 9 recites Bd1 is R1-B(OH)2 and Bd2 is R2-B(OH)2 and R1 and R2 are aromatic functional groups. Claim 22 recites Z is fluorophore. 
Patent No. ‘094 differs from the instant claim because the patent does not recite membrane and formula I having X represents NR2. 
Arimori et al. and Gray et al. reference have been discussed in the above rejection. One of ordinary still in the art would have been motivated to have replaced the aliphatic spacer as recited by Patent No. ‘094 with the amino aliphatic spacer as taught by Gray et al. because Gray et al. teaches utilizing the incorporation of aminoboronic acids by functionalizing multiple amines to produce a single saccharide receptor at a higher yield (Table 1). It would have been obvious to have coated the solid substrate with a gelatin membrane of Arimori et al. because Arimori et al. teaches functionalized surface to anchor the sensor to the solid substrate (see col. 7, line 35 – col. .
Response to Arguments
Applicant's arguments have been fully considered. Applicant argues on pg. 14 that Gray neither discloses nor suggests that replacing an aliphatic spacer with nitrogen group would enhance addinity to certain oligosaccharides. Applicant further argues that none of 3d, 4d, 3e, or 4e of Gray teaches or suggests the 6-atom spacer (i.e., - (CHR1)n-X-(CHR1)m-; n+m=5) between two amino groups.
The arguments are not found persuasive. As stated above, Gray does teach that linking two phenyl-boronic groups to an aliphatic spacer with an amino group produces a comparable or higher yield in the product (see Table 1). Therefore, the person of ordinary skill in the art would recognize that the aliphatic spacer with an amino group is reliable in linking a product of two phenyl-boronic groups because the product yield (i.e., receptor to saccharide) is comparable or higher than a carbon aliphatic linker. For the other arguments, please see above response to arguments under 103 rejection. For all the reasons above, the nonstatutory obviousness-type double patenting rejections are maintained.
Allowable Subject Matter
Claim 8 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  Arimori et al. is the closest prior art of record. Arimori et al. teaches a glucose sensor comprising a membrane and a glucose receptor having an aliphatic spacer. Arimori et al. fails to teach or reasonably suggest having a binding site comprising X is N and a ring A is a C3-7 cycloalkyl group or a 5- to 7- membrane heterocyclyl group. Gray et al. does not cure the deficiency. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NAM P NGUYEN whose telephone number is (571)270-0287.  The examiner can normally be reached on Monday-Friday (8-4).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BAO-THUY NGUYEN can be reached on (571) 272-0824.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 






/N.P.N/Examiner, Art Unit 1641                                                                                                                                                                                                        

/Tracy Vivlemore/Primary Examiner, Art Unit 1635